UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT
                               _______________________

                                    No. 01-60662
                                  Summary Calendar
                             Docket No. 1:99-CV-379-GR
                             Docket No. 1:00-CV-362-GR

                              _______________________

MARIA S. OCHOA,

                                                           Plaintiff-Appellant,

                                       versus

DR. LAWRENCE J. DELANEY, Acting Secretary,
Department of the Air Force,

                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
_________________________________________________________________
                          April 25, 2002


BEFORE JONES, SMITH and EMILIO M. GARZA, Circuit Judges:

PER CURIAM:*

                  Ochoa filed a Title VII action alleging retaliation and

age    discrimination         and   claims   for    intentional    infliction   of

emotional distress and negligence.                 Ochoa is a child-care worker

employed by the Air Force since 1979.                 In 1994, Ochoa became the

Child Development Director of the East Region at Keesler Air Force

Base       (pay    level    GS-1701-09).      She    was   later   reassigned   to


       *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Coordinator of the Family Day Care Program (also GS-1701-09).

Ochoa was     not    happy    with   this    transfer     and   other      employment

actions, and filed numerous complaints with the EEOC alleging

racial and age discrimination.              Between 1995 and September 1999,

Ochoa   filed   at    least    10    complaints    with     the    EEOC,     alleging

retaliation, non-selection and other forms of racial and age

discrimination.       These complaints are the subject of this suit.

The district court granted summary judgment and dismissed all

claims.

            As an initial matter, it is important to note that Ochoa

did not file a timely response to summary judgment before the

district court.       See District Court’s Memorandum Opinion at 1.n.1.

Many of Appellant’s arguments in this appeal are based on evidence

never     presented    to     the    district     court.          This     court    has

contemporaneously       granted      a   Motion    to      Strike        Portions   of

Appellant’s Record Excerpts that were not presented to the district

court. Pursuant to F.R.A.P. 10, this court reviews only the record

that was before the district court.

            Ochoa’s failure to respond to the summary judgment motion

and failure to develop a record below are fatal to her case.                        See

Topalian v. Ehrman, 954 F.2d 1125, 1131 (5th Cir. 1992) (explaining

that this court’s inquiry is “limited to the summary judgment

record before the trial court: the parties cannot add exhibits,

depositions, or affidavits to support their positions on appeal.”).

We have reviewed the district court opinion in light of the

                                         2
evidence before that court, which carefully applied the proper

legal standards.   Having done so, we find no reversible error of

law or fact and AFFIRM the court’s judgment.

          AFFIRMED.




                                3